FILED

IN THE UNITED STATES DISTRICT COURT AUG 2.9 2019
FOR THE DISTRICT OF MONTANA race 1s prevention
BILLINGS DIVISION ia
UNITED STATES OF AMERICA, Cause No. CR 17-88-BLG-SPW
Plaintiff/Respondent,
Vs. ORDER
TIMOTHY SCOTT BISHOP,
Defendant/Movant.

 

 

In view of counsel’s recent appointment for “all further proceedings” in this
matter, IT IS ORDERED that Bishop must file an amended motion under 28
U.S.C. § 2255 on or before September 19, 2019.

IT IS FURTHER ORDERED that the amended motion will entirely
supersede Bishop’s pro se submissions. Pending motions relating to discovery
(Docs. 68, 80) are DENIED AS MOOT.

DATED this AT ey of August, 2019.

Ler /. UALR

Susan P. Watters
United States District Court
